Title: To James Madison from Robert Williams, 7 April 1806 (Abstract)
From: Williams, Robert
To: Madison, James


                    § From Robert Williams. 7 April 1806, Washington, Mississippi Territory. “I have this day drawn on you at ten days sight, in favor of John Henderson of Natchez, for the

sum of one hundred and twenty dollars. The vouchers shewing the items of this expenditure are enclosed.
                    “This expenditure I take it for granted will be thought reasonable and allowed on the same principle that a similar one was made to Col. West whilst he administered this Government.
                    “From the time I commenced the administration of this Government ’till Mr. Williams qualified as Secretary, I was without any assistance, except that for which this expenditure was made (Col. West having withdrawn himself on my coming into office) and it was impossible for me to discharge the duties of the office of Governor and attend those of Commissioner, without some assistance.”
                